Title: Thomas Boylston Adams to William Cranch, 26 January 1794
From: Adams, Thomas Boylston
To: Cranch, William


          
            My dear William
            Philadelphia 26th: Jany:. 1794—
          
          I hasten within two hours after the receipt of your Letter, which came to my hands while at my Father’s lodgings, to commerce an Answer—tho’ I must frankly own, without the smallest idea of the arrangement of the matter which crouds itself upon my mind in the perusal of your favor— I wish to communicate my whole soul to a friend, of all others, most deserving of the confidence— But how I shall begin, or where find a fit point for pausing after I have entered upon the task, must be left to the same kind of casualty, which I fear will be found too intimately interwoven with anticipated joys & delightful reveries whenever they are indulged. I could be angry with you for having so long forborne the communication, now received— And yet I am unhappy in my knowledge, & fain would wish it had slept for ever in silence—for I know not what to say, think, or do. Such was the conflict, (if sacred writ be true) that agitated the human breast, when first the fatal apple plucked from the Tree of knowledge, met the lip of Eve— Excuse the greatness of the example adduced for illustration;—the mixture of sacred with profane. Humannature from this first period, bears the stamp of frailty. The iron rules of Society allows less indulgence to our weakness—Than the laws of God to our vices. In one case, a single fatal error draws down damnation on the offenders head, without the hope of a mediator; in the other, repentance, penitent & sincere will “work out salvation.” I believe neither you or myself expected such a begining, to this—what shall I call it?
          
          The introduction shall stand God-Mother, and pronounce its baptismal ceremony; I christen it then, by the amorous name of Love Song. As you have accidentally been made the Father Confessor, between me and another, in an affair perhaps of all others the most delicate— I shall withhold none of my thoughts, and will endeavor to explain such parts of my conduct, as may have given occasion to a result of this nature.
          If I mistake not, you once had an “Eclairecissement” of this kind while you resided in Boston, with Miss F—— it is rather hard that you should have to fight in the wars of Cupid, not only your own, but the Battles of your friends— I feel much obliged by your prowess, and the feats of General-ship so ably displayed; certain I am, that I never could have managed my own cause with half the dexterity & cleverness, & so much to the mutual satisfaction, (as I hope) of the parties concerned. Accept therefore my thanks, and now the relation.
          The Letter which contained the expressions (too strong I confess, if esteem & friendship alone had guided the pen,) and which I wished might rather be communicated by the ear, than the Eye, to the object that occasioned them—was written but the day previous to my intended departure for Philada.— You knew not the real cause perhaps of my sudden resolution to return; and thought not of the true reason of my studied avoidance of a visit, to which your pressing invitation, and my strong inclination were such powerful inducements— You see my conduct explained by those very lines;— another weeks delay would have left me no excuse for declining your request— Had I complied—I felt the consequence—I might have commited that unpardonable offence to which I observed before the laws of Society allow no indulgence. You have painted the consequences, which you say haunt your dreams and have illustrated by an example already realized Happy then is he, that foresees & shuns the rock— I have practised that inestimable virtue—self renunciation—longer than you immagine—but I never have repented when the struggle ceased. The rules of Society are doubtless wise—but they produce an eternal conflict between the discordant passions of man. Prudence is a virtue little known in savage life; an unbridled gratification of Passion is its substitute— You will not think I hope that I prefer the latter— No, I take Society as I find it, and exert my reason, against my will. The immortal Shake-spear has not left this trait of human nature unconsidered— His words are these—
          “If the ballance of our lives had not one Scale of reason, to poise

another of sensuality, the blood and baseness of our natures, would conduct us to most preposterous conclusions. But we have reason, to cool our raging motions, our carnal stings, our unbitted lusts.” &ca.
          The note’s of confession and subsequent explanation which passed between you & Miss H, are to me a fresh evidence that my partiality was not misplaced The confession itself so flattering that I cannot take it in the full latitude which the just rules of interpretation might admit. I perceive by your answer, appeared to you rather too frank & undisguised. In cases of this kind it is at least doubtful, whether a “third eye should ever be witness;” if there can be such an instance, this is it. I have not another friend on Earth to whom this business could have been communicated without causing me great anxiety—with you it is a secret still; and instead of exciting unfavorable sentiments of either party, must increase your esteem for one, & confirm it towards the other.
          You will never think that my German Constitution can be worked up to the pitch of Romantic extravagance, which must necessarily have contributed largely to the completion of my wishes, if the event alluded to before had taken place. I am not one of those who brave impossibilities— I hardly suffer myself to think of a thing, until I know it prudently practicable. Sometimes however I have been surprised when off my guard, and the contest to regain my post is allways arduous & painful. The footing on which this affair, (it is a novel term to be applied to a transaction in which I am a party) now rests, is the best I could look for— If I dared I would swear to her, that the “Friend of my younger days” should never be forgotten, whatever might become of the favorite—but you have commanded me to silence, & I know the command however irksome must be obeyed. I wear about me a constant memento of this friend— it is a Broach; you may have seen it— “Dark in itself & indigent, but rich in borrowed lustre from an higher Sphere.” But I have done—I am sure your patience will be tried with this, I will not say uninteresting, but at least unsatisfactory explanation.
          Adieu
          I think you have recd: my letter of nearly the same date with yours, before this— write me soon—
        